DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendments and Remarks filed on 12/17/2020 and Interview on 01/14/2021.
Claims as presented below in the listing of claims are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Furqan Nanji on 01/14/2021.

The following listing of claims replaces all previous versions:

1.	(Currently Amended) A method comprising:
receiving, at a forwarder device, a plurality of first chunks of data comprising one or more entries that include raw data that reflects activity in an information technology environment, wherein respective chunk boundaries of the plurality of first chunks are independent of entry boundaries of the one or more entries, wherein the entry boundaries occur in at least some of the plurality of first 
resegmenting, at the forwarder device, the plurality of first chunks into a plurality of second chunks of data by scanning at least one first chunk for an entry boundary based on a criteria of an accessed entry boundary rule of a plurality of different entry boundary rules 
distributing, from the forwarder device, to a first indexer of a set of indexers, a first subset of the plurality of second chunks;
determining, at the forwarder device, an occurrence of a configurable trigger event, wherein the trigger event comprises criteria for switching between indexers of the set of indexers; and 
in response to the trigger event, distributing, from the forwarder device, a second subset of the plurality of second chunks to a second indexer of the set of indexers, wherein each entry of the first and second subsets resides entirely within a single subset.

2.	(Original) The method of claim 1 wherein each second chunk of the plurality of second chunks begins or ends on an entry boundary.

3.	(Original) The method of claim 1 wherein the determining the occurrence of the trigger event comprises determining that a predetermined amount of time has elapsed. 

4.	(Original) The method of claim 1 further comprising:
maintaining a counter that quantifies a number of second chunks in the first subset of the plurality of second chunks; and


5.	(Original) The method of claim 1 further comprising:
maintaining a counter that quantifies an amount of data in the first subset of the plurality of second chunks; and
wherein the determining the occurrence of the trigger event comprises determining that the counter meets or exceeds a threshold value.

6.	(Original) The method of claim 1 wherein the determining the occurrence of the trigger event comprises determining that the second indexer has reached maximum capacity.

7.	(Original) The method of claim 1 wherein the distributing the first subset of the plurality of second chunks to the first indexer comprises inserting successive second chunks of the first subset into an output queue associated with the first indexer, and wherein the determining the occurrence of the trigger event comprises determining that the output queue is full.
 
8.	(Original) The method of claim 1 wherein at least some of the one or more entries comprise different lengths.

9.	(Original) The method of claim 1 wherein the receiving the plurality of first chunks comprises receiving a file comprising the plurality of first chunks, wherein each first chunk of data comprises a block of data from the file.

10.	(Currently Amended) The method of claim 1 wherein the resegmenting the plurality of first chunks into the plurality of second chunks further comprises:
for each respective first chunk, scanning the first chunk for an entry boundary of a first entry of the one or more entries in the respective first chunk; and
segmenting the respective first chunk into two second chunks at the entry boundary.

11.	(Currently Amended)  The method of claim 1 wherein the resegmenting the plurality of first chunks into the plurality of second chunks further comprises:
for the at least one first chunk, scanning the at least one first chunk for an entry boundary of a first entry of the one or more entries in the at least one first chunk; 
segmenting the at least one first chunk into an initial second chunk and a subsequent second chunk at the entry boundary; and
marking the initial second chunk as an end of an entry.

12.	(Canceled)

13.	(Currently Amended)  The method of claim 1 further comprising:
determining a source type of the plurality of first chunks of data; and
wherein the resegmenting the plurality of first chunks further comprises scanning at least one first chunk for an entry boundary of a first entry of the one or more entries in the at least one first chunk based on the source type of the plurality of first chunks.


determining a source type of the plurality of first chunks; 
accessing an entry boundary rule of a plurality of different entry boundary rules based on the source type that includes criteria to determine an entry boundary; and
wherein the resegmenting the plurality of first chunks further comprises scanning at least one first chunk for an entry boundary of a first entry of the one or more entries in the at least one first chunk of data based on the entry boundary rule. 

15.	(Original)  The method of claim 1 further comprising:
subsequent to the determining the occurrence of the trigger event, receiving a last second chunk in the first subset of the plurality of second chunks;
determining that the last second chunk ends on an entry boundary;
distributing, to the first indexer, the last second chunk in the first subset of the plurality of second chunks; and
distributing, to the second indexer, the second subset of the plurality of second chunks that follow the last second chunk in the first subset of the plurality of second chunks.

16.	(Original)  The method of claim 1 further comprising:
determining the occurrence of a next trigger event; and 
in response to the next trigger event, distributing to a third indexer, a third subset of the plurality of second chunks.

17.	(Original)  The method of claim 1 further comprising:

wherein the determining the occurrence of the trigger event is based on the trigger rule. 

18.	(Currently Amended)  A computing device comprising:
a processor device; and
a first storage device having instructions stored thereon, which when executed by the processor device cause the computing device to:
receive, at a forwarder device,  a plurality of first chunks of data, the plurality of first chunks comprising one or more entries that include raw data that reflects activity in an information technology environment, wherein respective chunk boundaries of the plurality of first chunks are independent of entry boundaries of the one or more entries, wherein the entry boundaries occur in at least some of the plurality of first chunks, and wherein at least one of the one or more entries bridges at least two successive first chunks;
resegment, at the forwarder device, the plurality of first chunks into a plurality of second chunks of data by scanning at least one first chunk for an entry boundary based on a criteria of an accessed entry boundary rule of a plurality of different entry boundary rules 
distribute, from the forwarder device a first subset of the plurality of second chunks to a first indexer of a set of indexers;
determine, at the forwarder device,  an occurrence of a configurable trigger event, wherein the trigger event comprises criteria for switching between indexers of the set of indexers; and 
, from the forwarder device, a second subset of the plurality of second chunks to a second indexer of the set of indexers, wherein each entry of the first and second subsets resides entirely within a single subset.

19.	(Original)  The computing device of claim 18 wherein the instructions, when executed by the processor device, further cause the computing device to resegment each first chunk into respective second chunks that begin or end on an entry boundary.

20.	(Previously Presented)  The computing device of claim 18 wherein to resegment the plurality of first chunks into the plurality of second chunks, the instructions, when executed by the processor device, further cause the computing device to:
for each respective first chunk, scan the first chunk for an entry boundary of a first entry of the one or more entries in the respective first chunk; and
segment the respective first chunk into two second chunks at the entry boundary.

21.	(Currently Amended)  The computing device of claim 18 wherein to resegment the plurality of first chunks into the plurality of second chunks, the instructions, when executed by the processor device, further cause the computing device to:
for the at least one first chunk, scan the at least one first chunk for an entry boundary of a first entry of the one or more entries in the at least one first chunk; 
segment the at least one first chunk into an initial second chunk and a subsequent second chunk at the entry boundary; and
mark the initial second chunk as an end of an entry.

22.	(Canceled)

23.	(Original)  The computing device of claim 18 wherein the instructions, when executed by the at least one processor device, further cause the computing device to:
subsequent to a determination of the occurrence of the trigger event, receive a last second chunk in the first subset of the plurality of second chunks;
determine that the last second chunk of data ends on an entry boundary;
distribute the last second chunk in the first subset of the plurality of second chunks to the first indexer; and
distribute to the second indexer the second subset of the plurality of second chunks that follow the last second chunk in the first subset of the plurality of second chunks.

24.	(Original)  The computing device of claim 18 wherein the instructions, when executed by the processor device, to determine the occurrence of the trigger event further cause the computing device to determine that a predetermined amount of time has elapsed. 

25.	(Currently Amended)  A non-transitory computer-readable medium containing instructions, execution of which in a computing device causes the computing device to:
receive, at a forwarder device, a plurality of first chunks of data, the plurality of first chunks comprising one or more entries that include raw data that reflects activity in an information technology environment, wherein respective chunk boundaries of the plurality of first chunks are independent of entry boundaries of the one or more entries, wherein the entry boundaries occur in at one or more entries bridges at least two successive first chunks;
resegment, at the forwarder device, the plurality of first chunks into a plurality of second chunks of data by scanning at least one first chunk for an entry boundary based on a criteria of an accessed entry boundary rule of a plurality of different entry boundary rules 
distribute, from the forwarder device,  a first subset of the plurality of second chunks to a first indexer of a set of indexers;
determine, at the forwarder device,  an occurrence of a configurable trigger event, wherein the trigger event comprises criteria for switching between indexers of the set of indexers; and 
in response to the trigger event, distribute, from the forwarder device, a second subset of the plurality of second chunks to a second indexer of the set of indexers, wherein each entry of the first and second subsets resides entirely within a single subset.

26.	(Original)  The non-transitory computer-readable medium of claim 25 wherein the instructions further cause the computing device to resegment each first chunk into respective second chunks that begin or end on an entry boundary.

27.	(Previously Presented)  The non-transitory computer-readable medium of claim 25 wherein to resegment the plurality of first chunks into the plurality of second chunks, the instructions further cause the computing device to:
for each respective first chunk, scan the first chunk for an entry boundary of a first entry of the one or more entries in the respective first chunk; and


28.	(Currently Amended)  The non-transitory computer-readable medium of claim 25 wherein to resegment the plurality of first chunks into the plurality of second chunks, the instructions further cause the computing device to:
for the at least one first chunk, scan the at least one first chunk for an entry boundary of a first entry of the one or more entries in the at least one first chunk; 
segment the at least one first chunk into an initial second chunk and a subsequent second chunk at the entry boundary; and
mark the subsequent second chunk as a beginning of an entry.

29.	(Canceled)

30.	(Original)  The non-transitory computer-readable medium of claim 25 wherein the instructions further cause the computing device to:
subsequent to determining the occurrence of the trigger event, receive a last second chunk in the first subset of the plurality of second chunks;
determine that the last second chunk ends on an entry boundary;
distribute the last second chunk of data in the first subset of the plurality of second chunks to the first indexer; and
distribute the second subset of the plurality of second chunks that follow the last second chunk in the first subset of the plurality of second chunks to the second indexer.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195